UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7626



WILLIAM W. WILKINS, JR.,

                                              Plaintiff - Appellant,

          versus

DOCTOR SARAF, MD; L. GARRIS, RN; DANE HOWELL,
NP,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-95-243-AM)


Submitted:   January 11, 1996             Decided:   January 25, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


William W. Wilkins, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the dismissal without prejudice of his 42

U.S.C. § 1983 (1988) complaint. Appellant's complaint was dismissed

without prejudice to his right to file a proper claim alleging

facts that show specific injury to himself. This court may exercise

jurisdiction only over final orders, and certain interlocutory and
collateral orders. 28 U.S.C. § 1292 (1988); FED. R. CIV. P. 54(b).
Because Appellant may be able to save this action by amending his

complaint, the dismissal order which Appellant seeks to appeal is

not an appealable final order. See Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064 (4th Cir. 1993). Accordingly

we dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2